DISSENTING OPINION BY
President Judge PELLEGRINI.
Because I would hold that the Coates-ville Area School District’s (District) failure to file a timely response to a Right>-to-Know Law (RTKL)1 request with no explanation or reason results in a waiver of all the issues that the agency can raise, I respectfully dissent.
Robert T. McClintock (Requester) submitted four requests for records to the District on March 10, 2011, seeking documents relating to Graystone Academy Charter School (Graystone). When the District failed to timely respond to the request,2 Requester filed an appeal with *385the Office of Open Records (OOR) on March 21, 2011. Before the OOR, the District refused to provide the records because it contended that they were protected by the attorney-client privilege, subject to the non-criminal investigation exemption,3 and contained private discussions from executive sessions of the School Board. It later amended its response to include that certain parts of the documents involved its predecisional process. The District proffered no reason as to why it did not timely reply to Requester’s open records request.
Requester then filed a reply with the OOR. Among other arguments, he contended that the District had waived any Section 708(b) exemptions as a result of its failure to timely respond to the request or, in the alternative, the District had not proven that the records were truly nonpublic. The OOR held, however, that an agency could always raise an issue on appeal because a deemed denial does not mean that the issues cannot be raised on appeal. Requester appealed to the trial court which affirmed.
Relying on our Supreme Court’s recent decision in Levy v. Senate of Pennsylvania, - Pa. -, 65 A.3d 361 (2013) (overturning, in relevant part, Signature Information Solutions, LLC v. Aston Township, 995 A.2d 510 (Pa.Cmwlth.2010)), which held that this Court erred in holding that an agency waives any reasons for non-disclosure not raised in its initial Section 903 written response, and that an agency could provide the Supreme Court with additional reasons for the denial of the request, the majority extends that holding to provide that where there is no response or reason given, the agency can raise the issue for non-disclosure for the first time.
Levy dealt with whether a response could be amended where the agency timely responded and gave reasons for the denial, reasoning that while Section 903 requires that an agency set forth its specific reasons for denial, it does not require that all reasons be set forth in the agency’s response. What it did not address is the implications of an agency ignoring the law and disregarding the request without offering an explanation as to why it failed to comply with time limits set forth in the RTKL. Because Levy dealt with an instance where the agency made a good faith effort to comply, not where the agency filed any response for the first time on appeal to the OOR, I do not believe it is controlling. I would hold that for the reasons set forth below, when an agency fails to timely respond to a request for a record, the RTKL provides that the agency waives any objection to matters that it could waive, unless it provides a sufficient explanation as to why it failed to timely respond or that harm will occur if it cannot raise objections to the request.
A.
The RTKL provides a detailed scheme for the processing of a request for public records, how to appeal from a decision when the agency fails to respond, and what the court is to consider when hearing the appeal. When seeking public records, Section 703 of the RTKL, 65 P.S. § 67.703, provides that a requester must file a “-written request [which] should identify or describe the records sought with sufficient specificity to enable the agency to ascertain which records are being requested.” At that point, the request is fixed and the requester cannot change the nature of his request. Department of Corrections v. Disability Rights Network of Pennsylvania, 35 A.3d 830 (Pa.Cmwlth.2012). Upon *386receipt of the written request, Section 901 requires the agency to make a good faith effort to determine whether it has “possession, custody or control of the identified record.” 65 P.S. § 67.901. If the agency fails to respond within five business days of receiving the request, it is “deemed denied.” Id.
Section 902 of the RTKL, 65 P.S. § 67.902, allows for the agency to delay its response to the substance of the request. It provides that if the agency’s open records officer determines that the request cannot be answered for certain delineated, technical reasons or that a decision cannot be made as to whether the documents are public records within the RTKL, the officer must send written notice to the requester within five business days of receiving the request to notify the requester that the request for access is being reviewed. The notice must contain the reason for the review, a reasonable date that a response is expected to be provided, and an estimate of applicable fees owed when the record becomes available. If the date by which a response is expected to be provided is in excess of 30 days from the initial five business days allowed for in Section 901, the request for access will be deemed denied unless the requester has agreed in writing to an extension to the date specified in the notice. In other words, the agency is expected to make a decision within 30 days of receiving the written request if it invokes the extension.
If the agency decides to deny the request, Section 903 of the RTKL, 65 P.S. § 67.903, provides that it must do so in writing and the denial must contain a description of the record, the reasons for denial, the name and contact information for the agency’s open records officer, the date of response, and the procedure for appealing the denial.
Section 1101 of the RTKL, 65 P.S. § 67.1101, provides that the requester must appeal a denial or deemed denial within 15 business days of the agency’s response or deemed denial. It requires that “[t]he appeal shall state the grounds upon which the requester asserts that the record is a public record, legislative record or financial record and shall address any grounds stated by the agency for delaying or denying the request.” 65 P.S. § 67.1101 (emphasis added). It also provides that an OOR appeals officer must rule on the request within 30 days of receipt of the appeal or the appeal is deemed denied.
Moreover, Section 1302(b) of the RTKL, 65 P.S. § 67.1302(b), provides that the “record before a court shall consist of the request, the agency’s response, the appeal filed under section 1101, the hearing transcript, if any, and the final written determination of the appeals officer” (emphasis added). These enumerated documents are the only items a reviewing court is to consider. Unlike an instance where an agency files a response and there is something to amend, when the agency fails to file a response, there is nothing for the reviewing court to consider on appeal; normally, that is called a waiver.
Unlike in Levy, where the agency substantially complied with this provision, under the majority’s interpretation, all of these provisions are read out of the RTKL and are essentially replaced with the rule that until the requester files a timely appeal from a deemed denial, the agency is under no obligation to respond at all. Because all provisions of a statute are to be given meaning, I would hold that where no response is given at all, the only reasonable interpretation of the statute is that all exemptions that the agency can waive are waived.
*387B.
Were a deemed denial to result in an agency waiving the right to raise exemptions on appeal, the specific legislative intent to shield certain documents or information from disclosure and due process concerns are still addressed because an agency cannot waive the protection of documents that are shielded or that are not subject to disclosure. Thus, even though an agency waives all claims that the records in question are exempt under Section 708 of the RTKL by not timely answering the request, it does not mean that the requester is automatically entitled to the records, that a hearing is unnecessary, or that it converts a “deemed denial” into a “deemed approval” for several reasons.
Part of the reasoning behind permitting an agency to assert exemptions for the first time on appeal seems to be based upon the misplaced impression that an agency’s failure to respond would result in otherwise-shielded documents being automatically disclosed. On the contrary, many documents would still be protected by law or privilege. To this end, Section 506 of the RTKL provides that:
An agency may exercise its discretion to make any otherwise exempt record accessible for inspection and copying under this chapter, if all of the following apply:
(1)Disclosure of the record is not prohibited under any of the following:
(i) Federal or State law or regulation;
in) Judicial order or decree.
(2) The record is not protected by a privilege.
(3) The agency head determines that the public
interest favoring access outweighs any individual, agency or public interest that may favor restriction of access.[4]
65 P.S. § 67.506.
When an agency fails to respond to a request without good cause, the net result should be that the agency has to release the documents it otherwise had the discretion to release. The only documents that the agency cannot release are those set forth in Section 506, which the General Assembly determined were the only types of documents that had to be shielded from disclosure.
The net result is that if an agency is prohibited from disclosing a document by state or federal law, court decree or privilege, the agency never had the authority on its own to release the document in the first place, the agency can raise that issue on appeal. Thus, even where a deemed denial results in a waiver of the discretionary exemptions provided in Section 708(b), the documents in question may still be protected from disclosure. For example, an agency could argue that it cannot release the records, even if it wanted to, because it is precluded from doing so by privilege or by statute which, in some cases, would subject those who released those records to criminal sanctions.5 See *388Section 305(a)(2),(3) of the RTKL, 65 P.S. § 67.305(a)(2)(3). In those situations only, because it is not within the agency’s discretion to release those documents, those objections can be raised on appeal to the OOR.
Moreover, an agency could raise the argument that the release of the documents would cause significant harm to the public interest before the OOR. In other words, an agency must prove the “parade of hor-ribles” which would occur if the documents in question were released in order to excuse it from following the law and carrying out its statutory obligations to timely respond to a request for public documents.
C.
The rights of third parties would also be protected, even if the agency’s failure to respond results in a waiver, because the agency can only waive the rights that it has, not the rights of third parties. Section 707 of the RTKL provides that “[i]f, in response to a request, an agency produces a record that is not a public record, legislative record or financial record, the agency shall notify any third party that provided the record to the agency, the person that is the subject of the record and the requester.” 65 P.S. § 67.707. Section 1101(c)(1) of the RTKL, 65 P.S. § 67.1101(c)(1), further provides that the third party can appear before the OOR to object to release of the documents. Under this provision, the OOR would have to determine whether the rights of third parties should prevent the documents from being released, notwithstanding that the agency has not responded to the request and waived its objections to release of the information.
D.
Finally, an agency’s failure to respond does not necessarily preclude the agency from raising issues before the OOR, as it could request that it be permitted to file its response nunc pro tunc because it had good cause as to why it did not comply with the time limits prescribed by the General Assembly. No such excuse was offered by the District as to why it failed to timely respond to the request in this case.
This leads to my final point: an agency should not be permitted to ignore the law by doing nothing because it frustrates the legislative mandate that agencies should act promptly in answering request for public records. Agencies might not respond with the hope that a citizen would not appeal or fail to appeal within the prescribed 15 days — essentially hoping that the requester would “go away.” Then, even if the requester knows the RTKL thoroughly enough and takes an appeal, the agency would not be at a disadvantage because it could then raise all the issues that it never raised before and now the requester has to respond to matters the agency raised for the first time on appeal, turning who has to respond to whom upside down.
Unlike the situation in Levy, where an agency had provided a response but sought to amend, holding that an agency can raise objections for the first time on appeal to the OOR, renders numerous sec*389tions of the RTKL meaningless and allows the agency to manipulate requesters. Accordingly, I respectfully dissent.
Judge McCULLOUGH joins in this dissenting opinion.

. Act of February 14, 2008, P.L. 6, 65 P.S. §§ 67.101-67.3104.


. Section 901 of the RTKL, 65 P.S. § 67.901, provides that where an agency does not respond to a request for records within five business days, the request is deemed denied.


. See Section 708(b) of the RTKL, 65 P.S. § 67.708(b).


. Section 306 of the RTKL also provides that "[n]othing in this act shall supersede or modify the public or nonpublic nature of a record or document established in Federal or State law, regulation or judicial order or decree.”


. Section 514 of the Local Tax Enabling Act, 4 Pa.C.S. § 1206(f) makes certain information in the possession of the Gaming Control Board confidential. See Pennsylvania Gaming Control Board v. Office of Open Records, 48 A.3d 503 (Pa.Cmwlth.2012); see also Local Tax Enabling Act, Act of December 31, 1965, P.L. 1257, added by Act of July 2, 2008, P.L. 197, as amended, 53 P.S. § 6924.514 ("information gained by a tax officer or any employee or agent of a tax officer or of the tax collection committee as a result of any declarations, returns, investigations, hearings or verifications shall be confidential”). 42 *388U.S.C. § 405(2)(C)(vii)(I) provides that "Social Security account numbers and related records that are obtained or maintained by authorized personnel ... shall be confidential, and no authorized person shall disclose any such Social Security number or related record. 'Authorized persons’ are defined as federal, state, political subdivision or agency or anyone that has access to Social Security numbers by law.” The same penalties relating to disclosure for income tax information set forth in the Internal Revenue Code are made applicable for disclosure of social security numbers. 42 U.S.C. § 405(2)(C)(vii)(II); 26 U.S.C. § 7213.